                              IN THE UNITED STATES DISTRICT COURT

                               FOR THE EASTERN DISTRICT OF TEXAS

                                               LUFKIN DIVISION


RICHARD RENE CHARLEZ                                      §

VS.                                                       §                CIVIL ACTION NO. 9:18-CV-170

DIRECTOR, TDCJ-CID                                        §

                               ORDER ADOPTING THE MAGISTRATE
                             JUDGE’S REPORT AND RECOMMENDATION

       Petitioner, Richard Rene Charlez, an inmate confined at the Gib Lewis Unit of the Texas

Department of Criminal Justice, Correctional Institutions Division, proceeding pro se, brings this

petition for writ of habeas corpus filed pursuant to 28 U.S.C. § 2254.

       The Court referred this matter to the Honorable Keith Giblin, United States Magistrate Judge,

at Beaumont, Texas, for consideration pursuant to applicable laws and orders of this Court. The

Magistrate Judge recommends this petition for writ of habeas corpus be denied.

       The Court has received and considered the Report and Recommendation of United States

Magistrate Judge filed pursuant to such order, along with the record, and pleadings. No objections

to the Report and Recommendation of United States Magistrate Judge were filed by the parties. 1

                                                      ORDER
       Accordingly, the findings of fact and conclusions of law of the Magistrate Judge are correct,

and the report of the Magistrate Judge is ADOPTED. A final judgment will be entered in this case

in accordance with the Magistrate Judge’s recommendations.

       Furthermore, the Court is of the opinion petitioner is not entitled to a certificate of

appealability. An appeal from a judgment denying post-conviction collateral relief may not proceed

unless a judge issues a certificate of appealability. See 28 U.S.C. § 2253. The standard for a

certificate of appealability requires the petitioner to make a substantial showing of the denial of a


       1
           Petitioner received a copy of the Report and Recommendation no later than January 9, 2019 (docket entry no.
8).
federal constitutional right. See Slack v. McDaniel, 529 U.S. 473, 483-84 (2000); Elizalde v. Dretke,

362 F.3d 323, 328 (5th Cir. 2004). To make a substantial showing, the petitioner need not establish

that he would prevail on the merits. Rather, he must demonstrate that the issues are subject to debate

among jurists of reason, that a court could resolve the issues in a different manner, or that the

questions presented are worthy of encouragement to proceed further. See Slack, 529 U.S. at 483-84.

Any doubt regarding whether to grant a certificate of appealability should be resolved in favor of

the petitioner, and the severity of the penalty may be considered in making this determination. See

Miller v. Johnson, 200 F.3d 274, 280-81 (5th Cir.), cert. denied, 531 U.S. 849 (2000).

       In this case, petitioner has not shown that any of the issues would be subject to debate among

jurists of reason. The questions presented are not worthy of encouragement to proceed further.

Therefore, petitioner has failed to make a sufficient showing to merit the issuance of certificate of

appealability. Accordingly, a certificate of appealability will not be issued.


  So Ordered and Signed
  May 9, 2019




                                                  2
